     Case 8-18-71748-ast             Doc 701       Filed 02/26/19        Entered 02/26/19 15:15:55




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------- x
In re:                                                                     : Chapter 11
                                                                           :
ORION HEALTHCORP, INC.                                                     : Case No. 18-71748 (AST)
CONSTELLATION HEALTHCARE TECHNOLOGIES, INC.                                : Case No. 18-71749 (AST)
NEMS ACQUISITION, LLC                                                      : Case No. 18-71750 (AST)
                                                                           :
NORTHEAST MEDICAL SOLUTIONS, LLC                                             Case No. 18-71751 (AST)
                                                                           :
NEMS WEST VIRGINIA, LLC                                                    : Case No. 18-71752 (AST)
PHYSICIANS PRACTICE PLUS, LLC                                              : Case No. 18-71753 (AST)
PHYSICIANS PRACTICE PLUS HOLDINGS, LLC                                     : Case No. 18-71754 (AST)
MEDICAL BILLING SERVICES, INC.                                             : Case No. 18-71755 (AST)
RAND MEDICAL BILLING, INC.                                                 : Case No. 18-71756 (AST)
RMI PHYSICIAN SERVICES CORPORATION                                         : Case No. 18-71757 (AST)
                                                                           :
WESTERN SKIES PRACTICE MANAGEMENT, INC.                                    : Case No. 18-71758 (AST)
INTEGRATED PHYSICIAN SOLUTIONS, INC.                                       : Case No. 18-71759 (AST)
NYNM ACQUISITION, LLC                                                      : Case No. 18-71760 (AST)
NORTHSTAR FHA, LLC                                                         : Case No. 18-71761 (AST)
NORTHSTAR FIRST HEALTH, LLC                                                : Case No. 18-71762 (AST)
VACHETTE BUSINESS SERVICES, LTD.                                           : Case No. 18-71763 (AST)
                                                                           :
MDRX MEDICAL BILLING, LLC                                                    Case No. 18-71764 (AST)
                                                                           :
VEGA MEDICAL PROFESSIONALS, LLC                                            : Case No. 18-71765 (AST)
ALLEGIANCE CONSULTING ASSOCIATES, LLC                                      : Case No. 18-71766 (AST)
ALLEGIANCE BILLING & CONSULTING, LLC                                       : Case No. 18-71767 (AST)
PHOENIX HEALTH, LLC                                                        : Case No. 18-71789 (AST)
NEW YORK NETWORK MANAGEMENT, L.L.C.                                        : Case No. 18-74545 (AST)
                                                                           :
                                       Debtors.                            : (Jointly Administered)
-------------------------------------------------------------------------- x
               FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER
              CONFIRMING DEBTORS’ THIRD AMENDED JOINT PLAN OF
         LIQUIDATION PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE
      Case 8-18-71748-ast            Doc 701       Filed 02/26/19        Entered 02/26/19 15:15:55




        WHEREAS, Orion HealthCorp, Inc., Constellation Healthcare Technologies, Inc., NEMS

Acquisition, LLC, Northeast Medical Solutions, LLC, NEMS West Virginia, LLC, Physicians

Practice Plus, LLC, Physicians Practice Plus Holdings, LLC, Medical Billing Services, Inc.,

Rand Medical Billing, Inc., RMI Physician Services Corporation, Western Skies Practice

Management, Inc., Integrated Physician Solutions, Inc., NYNM Acquisition, LLC, Northstar

FHA, LLC, Northstar First Health, LLC, Vachette Business Services, Ltd., MDRX Medical

Billing, LLC, Vega Medical Professionals, LLC, Allegiance Consulting Associates, LLC,

Allegiance Billing & Consulting, LLC, Phoenix Health, LLC, and New York Network

Management, L.L.C. (collectively, the “Debtors”), having jointly proposed and filed with the

United States Bankruptcy Court for the Eastern District of New York (the “Bankruptcy Court”)

(i) the Debtors’ Third Amended Joint Plan of Liquidation Pursuant to Chapter 11 of the

Bankruptcy Code, dated as of January 6, 2019 [D.I. 645] (as further modified, amended, and/or

supplemented from time to time, including as modified herein, the “Plan”),1 a copy of which is

annexed hereto as Exhibit A, (ii) the Third Amended Disclosure Statement for Debtors’ Third

Amended Joint Plan of Liquidation Pursuant to Chapter 11 of the Bankruptcy Code, dated as of

January 6, 2019 [D.I. 644] (as further modified, amended, and/or supplemented from time to

time, the “Disclosure Statement”), (iii) the Notice of Filing of Plan Supplement to the Debtors’

Third Amended Joint Plan of Liquidation Pursuant to Chapter 11 of the Bankruptcy Code, dated

as of January 6, 2019 [D.I. 647] (as further modified, amended, and/or supplemented from time

to time, the “First Plan Supplement”); and (iv) the Notice of Filing of Second Plan Supplement to

the Debtors’ Third Amended Joint Plan of Liquidation Pursuant to Chapter 11 of the Bankruptcy

Code, dated as of January 31, 2019 [D.I. 680] (as further modified, amended, and/or

1
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Plan or
    in the Dragelin Declaration (as defined below).

                                                        2
     Case 8-18-71748-ast       Doc 701     Filed 02/26/19    Entered 02/26/19 15:15:55




supplemented from time to time, the “Second Plan Supplement” and together with the First Plan

Supplement, the “Plan Supplements”); and

       WHEREAS, on January 7, 2019, the Bankruptcy Court entered the Order (I) Approving

the Adequacy of the Debtors’ Disclosure Statement, (II) Approving the Solicitation and Notice

Procedures with Respect to Confirmation of the Debtors’ Joint Plan of Liquidation, (III)

Approving the Forms of Ballots and Notices in Connection Therewith, (IV) Scheduling Certain

Dates with Respect Thereto, and (V) Granting Relating Relief [D.I. 652] (the “Disclosure

Statement Order”), which, among other things, approved the Disclosure Statement as containing

adequate information within the meaning of section 1125 of the Bankruptcy Code, scheduled a

hearing to consider confirmation of the Plan (the “Confirmation Hearing”), and approved certain

procedures for the solicitation of votes to accept or reject the Plan (the “Solicitation

Procedures”); and

       WHEREAS, the appropriate Ballots for voting on the Plan were duly transmitted to

Holders of Claims entitled to vote on the Plan in accordance with the Solicitation Procedures as

set forth in the Declaration of Jane Sullivan on Behalf of Epiq Corporate Restructuring, LLC

Regarding Voting and Tabulation of Ballots Cast on the Debtors’ Third Amended Joint Plan of

Liquidation Pursuant to Chapter 11 of the Bankruptcy Code, dated as of February 1, 2019 [D.I.

684] (the “Voting Certification”); and

       WHEREAS, on February 1, 2019, the Debtors filed that certain Declaration of Timothy J.

Dragelin in Support of Confirmation of the Debtors’ Third Amended Joint Plan of Liquidation

Pursuant to Chapter 11 of the Bankruptcy Code [D.I. 685] (the “Dragelin Declaration”); and

       WHEREAS, on February 3, 2019, the Debtors filed that certain Memorandum of Law (I)

in Support of Confirmation of the Debtors’ Third Amended Joint Plan of Liquidation Pursuant to


                                               3
      Case 8-18-71748-ast       Doc 701      Filed 02/26/19     Entered 02/26/19 15:15:55




Chapter 11 of the Bankruptcy Code and (II) in Reply to Outstanding Objections Thereto [D.I.

686] (the “Memorandum of Law”) in support of confirmation of the Plan; and

       WHEREAS, certain responses or objections to confirmation of the Plan having been filed

prior to the Confirmation Hearing (together with any objections raised at the Confirmation

Hearing, the “Objections”); and

       WHEREAS, due notice of the Confirmation Hearing has been given to Holders of Claims

against and Interests in the Debtors and other parties in interest in compliance with title 11 of the

United States Code (the “Bankruptcy Code”), the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), the Local Bankruptcy Rules of the United States Bankruptcy Court for the

Eastern District of New York (the “Local Rules”), and the Disclosure Statement Order as

established by the affidavits of service, mailing, and/or publication filed with the Bankruptcy

Court, including (1) the Affidavit of Service, dated January 15, 2019, filed by Epiq Bankruptcy

Solutions, LLC, the Debtors’ Voting Agent (“Epiq”) [D.I. 662], and (2) the Affidavit of

Publication, dated January 10, 2019, filed by the Debtors [D.I. 660] (collectively, the

“Confirmation Hearing Notice Affidavits”); and

       WHEREAS, notice of the Confirmation Hearing, as evidenced by the Confirmation

Hearing Notice Affidavits, is sufficient under the circumstances and no further notice is required;

and

       WHEREAS, the Bankruptcy Court having held the Confirmation Hearing on February 5,

2019 to consider confirmation of the Plan, and the Objections having been resolved, overruled,

or withdrawn prior to or during the Confirmation Hearing; and




                                                 4
     Case 8-18-71748-ast        Doc 701     Filed 02/26/19     Entered 02/26/19 15:15:55




       NOW, THEREFORE, based upon the Bankruptcy Court’s consideration of the entire

record of these Chapter 11 Cases and the Confirmation Hearing, including (1) the Disclosure

Statement, the Plan, and the Plan Supplements, (2) the Voting Certification, (3) the

Memorandum of Law, (3) the Dragelin Declaration, and (4) the Confirmation Hearing Notice

Affidavits; and all Objections to confirmation of the Plan having been resolved, withdrawn, or

otherwise overruled as set forth herein; and upon the arguments of counsel and the evidence

adduced at the Confirmation Hearing; and the Bankruptcy Court having found the Plan should be

confirmed as reflected by the Bankruptcy Court’s rulings made herein and at the Confirmation

Hearing; and after due deliberation and sufficient cause appearing therefor, the Bankruptcy Court

hereby FINDS, DETERMINES, AND CONCLUDES that:

                   FINDINGS OF FACT AND CONCLUSIONS OF LAW

       A.      Findings and Conclusions. The findings and conclusions set forth herein and on

the record of the Confirmation Hearing constitute the Bankruptcy Court’s findings of fact and

conclusions of law pursuant to Rule 52 of the Federal Rules of Civil Procedure, as made

applicable herein by Rules 7052 and 9014 of the Bankruptcy Rules. To the extent any of the

following findings of fact constitute conclusions of law, they are adopted as such. To the extent

any of the following conclusions of law constitute findings of fact, they are adopted as such.

       B.      Jurisdiction, Venue, Core Proceeding (28 U.S.C. §§ 157(b)(2), 1334(a)).

Confirmation of the Plan, approval of the compromises and settlements incorporated in the Plan,

and validation of the associated transactions and documents, are core bankruptcy proceedings

pursuant to 28 U.S.C. § 157(b)(2)(L). The Bankruptcy Court has exclusive jurisdiction to

determine whether the Plan complies with the applicable provisions of the Bankruptcy Code and

should be confirmed, and the Court has the constitutional power and authority to enter a final


                                                 5
     Case 8-18-71748-ast       Doc 701      Filed 02/26/19    Entered 02/26/19 15:15:55




order with respect thereto. Venue is proper before the Bankruptcy Court pursuant to 28 U.S.C.

§§ 1408 and 1409. The Debtors are eligible debtors under section 109 of the Bankruptcy Code.

The Debtors are proper plan proponents under section 1121(a) of the Bankruptcy Code.

         C.    Judicial Notice. The Bankruptcy Court takes judicial notice of the docket of the

Chapter 11 Cases maintained by the Clerk of the Bankruptcy Court and/or its duly appointed

agent, including, without limitation, all pleadings and other documents filed, all orders entered,

and all evidence and arguments made, proffered, or adduced at the hearings held before the

Bankruptcy Court during the pendency of these Chapter 11 Cases.

         D.    Burden of Proof.    The Debtors have the burden of proving the elements of

sections 1129(a) and (b) of the Bankruptcy Code by a preponderance of the evidence. The

Debtors have met their burden with respect to each applicable element of section 1129 of the

Bankruptcy Code.

         E.    Chapter 11 Petitions.    On March 16, 2018 (the “Petition Date”), the Initial

Debtors filed voluntary petitions for relief under chapter 11 of the Bankruptcy Code with the

Bankruptcy Court. On July 5, 2018, NYNM Management filed a voluntary petition for relief

under chapter 11 of the Bankruptcy Code with the Bankruptcy Court. By prior order of the

Bankruptcy Court, the Chapter 11 Cases are being jointly administered pursuant to Bankruptcy

Rule 1015. The Debtors continued as debtors in possession pursuant to sections 1107(a) and

1108 of the Bankruptcy Code. No trustee or examiner has been appointed in the Chapter 11

Cases.

         F.    Statutory Committee of Unsecured Creditors. On April 4, 2018, the United States

Trustee appointed the Official Committee of Unsecured Creditors (the “Committee”) pursuant to




                                                6
     Case 8-18-71748-ast        Doc 701      Filed 02/26/19     Entered 02/26/19 15:15:55




section 1102(a)(1) of the Bankruptcy Code [D.I. 82]. On July 26, 2018, the United States

Trustee appointed the same Committee in the NYNM Management Chapter 11 Case [D.I. 433].

       G.      Modifications to the Plan. As a result of certain informal comments from and

objections raised by interested parties in the Chapter 11 Cases prior to and during the

Confirmation Hearing, the Debtors have agreed to certain modifications to the Plan described

below (the “Modifications”):

               1.      In response to informal comments received from counsel to the Secured

Lenders, Section 4.1(c) of the Plan shall be replaced in its entirety with the following provision:

               Allowed Secured Lender Claim (Class 3 against any or all
               Debtors). This Class consists of the Secured Lenders’ Allowed
               Secured Lender Claim, which shall be deemed Allowed pursuant
               to this Plan in the amount of Fifty Million Dollars
               ($50,000,000.00), against each of the Debtors, which amount
               includes (i) unpaid principal and accrued but unpaid interest owed
               under the Prepetition Credit Agreement as of the Petition Date and
               NYNM Petition Date; and (ii) any post-petition adequate
               protection claims under section 507 of the Bankruptcy Code, the
               Final DIP Order, the Cash Collateral Stipulations or otherwise
               provided, notwithstanding anything to the contrary in this Section
               4.1(c) or elsewhere in the Plan, any Professional Fees of the Agent
               and the Secured Lenders that are reimbursable or otherwise
               payable to the Agent or any Secured Lender pursuant to the terms
               of the Final DIP Order or any Cash Collateral Stipulation entered
               from time to time in the Chapter 11 Cases shall not be included
               within the Allowed Secured Lender Claim, but instead shall be
               payable in cash to the Agent or such Secured Lender in accordance
               with the Final DIP Order or such Cash Collateral Stipulation.
               Upon the terms and subject to the conditions set forth in this Plan,
               in full and final satisfaction, settlement, release, and discharge of
               the Allowed Secured Lender Claim against any of the Debtors, the
               Secured Lenders will receive (i) the Net Sale Proceeds and (ii) all
               Distributions from the Liquidating Trust pursuant to the terms of
               the Liquidating Trust Agreement until such time as the Secured
               Lenders’ Allowed Secured Lender Claim and all interest accruing
               thereon has been paid in full. Interest shall accrue on the then
               outstanding balance of the Allowed Secured Lender Claim at a per
               annum floating rate equal to the prime rate of Bank of America,
               N.A. publicly announced from time to time plus 2.00%, with a

                                                 7
     Case 8-18-71748-ast        Doc 701     Filed 02/26/19      Entered 02/26/19 15:15:55




               2.00% floor and a 6.00% cap. Upon and subject to the occurrence
               of the Effective Date, the Secured Lenders shall, and by their
               acceptance of, and by operation of, this Plan, transfer and assign to
               the Liquidating Trust any and all Causes of Action they may have
               against any Person who is not a Debtor, related directly or
               indirectly to the Debtors and their Estates, whether arising before
               or after the Petition Date. The Debtors shall not be obligated to
               pay the fees and expenses incurred on or after the Effective Date of
               any Professionals retained by the Administrative Agent and
               Secured Lenders; provided, however, the Administrative Agent
               and the Secured Lenders shall be entitled to receive and retain
               Professional Fees and expenses to the extent incurred prior to the
               Effective Date and permitted to be paid pursuant to the Final DIP
               Order or any Cash Collateral Stipulations entered from time to
               time in the Chapter 11 Cases. Upon the unanimous acceptance of
               the Secured Lenders to this Plan and the confirmation thereof, the
               Secured Lenders consent to the treatment of their Allowed Secured
               Lender Claim and Allowed Secured Lender Deficiency Claim as
               provided in this Plan. Upon the Effective Date by operation of the
               Plan, the rights (other than with respect to the Allowed Secured
               Lender Claim and the Allowed Secured Lender Deficiency Claim)
               and Causes of Action of each accepting Secured Lender and/or the
               Administrative Agent against any Person arising out of or on
               account of the Prepetition Loans (as defined in the Final DIP
               Order) shall be assigned to the Liquidating Trust and shall be
               deemed Assigned Causes of Action pursuant to this Plan. The
               Assigned Causes of Action shall accrue to the benefit of the
               Liquidating Trust and the Liquidating Trustee shall have sole and
               exclusive authority to administer, pursue, litigate, settle or abandon
               any Assigned Causes of Action subject only to the terms of this
               Plan and the Liquidating Trust Agreement. The Secured Lenders
               and\or the Administrative Agent shall undertake such actions and
               execute such documents as necessary to memorialize, effectuate or
               enforce the assignment of any Assigned Causes of Action.

               2.     In response to informal comments received from counsel to the Secured

Lenders, the definition of Allowed Secured Lender Deficiency Claim shall be replaced in its

entirety with the following:

               Allowed Secured Lender Deficiency Claim means the Allowed
               Deficiency Claim of the Secured Lenders pursuant to this Plan in
               the amount of One Hundred and Eight Million Two Hundred
               Eighty Seven Thousand Two Hundred Twenty Three Dollars and
               Thirty Nine Cents ($108,287,223.39).

                                                 8
     Case 8-18-71748-ast        Doc 701      Filed 02/26/19     Entered 02/26/19 15:15:55




               3.      In response to informal comments received from counsel to the Secured

Lenders, Section 4.1(e) of the Plan shall be replaced in its entirety with the following provision:

               General Unsecured Claims (Class 5 against any or all Debtors).
               This Class consists of (i) the Secured Lenders’ Allowed Secured
               Lender Deficiency Claim against each of the Debtors, which shall
               be deemed Allowed pursuant to this Plan in the amount of One
               Hundred and Eight Million Two Hundred Eighty Seven Thousand
               Two Hundred Twenty Three Dollars and Thirty Nine Cents
               ($108,287,223.39); and (ii) all Allowed General Unsecured Claims
               against each of the Debtors. Except to the extent the Secured
               Lenders on account of their Allowed Secured Lender Deficiency
               Claim or a Holder of an Allowed General Unsecured Claim agrees
               to a different treatment of such Claim, in full and final satisfaction,
               settlement, release, and discharge of the Allowed Secured Lender
               Deficiency Claim or Allowed General Unsecured Claims against
               each of the Debtors, the Secured Lenders and each Holder of an
               Allowed General Unsecured Claim against any of the Debtors will
               receive their Pro Rata share of the Liquidating Trust Distributable
               Cash as soon as practicable as determined by the Liquidating
               Trustee in accordance with the Liquidating Trust Agreement;
               provided, however, that each Holder of an Allowed General
               Unsecured Claim against more than one Debtor shall be entitled to
               a single distribution on account of each Claim that arises out of the
               same facts and circumstances regardless of the number of Debtors
               against which the Claim is asserted. The Debtors (pre-Effective
               Date) and the Liquidating Trustee (post-Effective Date) reserve
               their rights, however, to dispute the validity of any General
               Unsecured Claim (other than the Allowed Secured Lender
               Deficiency Claim), whether or not objected to prior to the
               Effective Date.

               4.      In response to certain comments received from the Texas Comptroller of

Public Accounts and the State of Michigan Department of Treasury, the following provision

shall be added to Section 2.3 of the Plan:

               Notwithstanding any term in the Plan or this Confirmation Order to
               the contrary: (a) the setoff rights of the Texas Comptroller of
               Public Accounts and the State of Michigan Department of
               Treasury (together, the “Taxing Authorities”) are preserved under
               section 553 of the Bankruptcy Code; (b) the Liquidating Trustee
               shall file delinquent 2017 and 2018 franchise and withholding tax

                                                 9
     Case 8-18-71748-ast        Doc 701      Filed 02/26/19     Entered 02/26/19 15:15:55




               returns, if applicable, on or before sixty (60) days after the
               Effective Date; (c) thereafter, the Taxing Authorities shall have
               sixty (60) days after the filing of such tax returns (the “Amended
               Tax Claim Deadline”) to amend their priority tax claims to reflect
               the return-based liability; (d) the Taxing Authorities’ amended
               priority tax claims filed in accordance with the Debtors’ tax returns
               shall be allowed and paid in accordance with § 1129(a)(9)(C) of
               the Bankruptcy Code, including post-Effective Date interest at the
               rate of 6.5%; (e) the Liquidating Trustee shall file and pay the
               2019 and any subsequent Texas and Michigan franchise tax returns
               when due, under and in accordance with the processes and
               procedures provided by Texas and Michigan law; and (g) the
               following default provisions apply:

               A failure by the Liquidating Trustee to file a tax return or make a
               payment to the Taxing Authorities pursuant to the terms of the
               Plan and/or Confirmation Order shall be a defaultn Event of
               Default. If the Liquidating Trustee fails to cure a defaultn Event of
               Default within ten (10) calendar days after service of a written
               notice of default, the Taxing Authorities may (a) enforce the entire
               amount of its claim(s), (b) exercise any and all rights and remedies
               under applicable non-bankruptcy law, and (c) seek such relief as
               may be appropriate in this court. The Liquidating Trustee shall be
               allowed to cure no more than two defaults; a third Event of Default
               default may not be cured.

               The Taxing Authorities may seek a thirty (30) day extension of the
               Amended Tax Claim Deadline upon written request to the
               Liquidating Trustee.

               5.      In response to certain comments received from Destra Targeted Income

Unit Trust, Section 11.6 of the Plan shall be replaced in its entirety with the following:

               Injunction. EXCEPT WITH RESPECT TO (I) ADVERSARY
               PROCEEDINGS BROUGHT BY THE DEBTORS THAT
               ARE PENDING AS OF THE EFFECTIVE DATE,
               INCLUDING,      BUT   NOT   LIMITED     TO,   THE
               NOTEHOLDER LITIGATION, PARMAR LITIGATION
               AND ROBINSON BROG LITIGATION; (II) THE DESTRA
               STATE COURT LITIGATION (AS DEFINED IN THE
               DISCLOSURE       STATEMENT)   OR    ANY     OTHER
               LITIGATION INVOLVING THE ASSETS THAT ARE THE
               SUBJECT OF THOSE LITIGATIONS; AND (III) THE
               UNDERSTANDINGS DESCRIBED IN THAT CERTAIN
               PROTOCOL DESCRIBED AT D.I. 284, FROM AND AFTER

                                                 10
Case 8-18-71748-ast   Doc 701   Filed 02/26/19   Entered 02/26/19 15:15:55




       THE EFFECTIVE DATE, ALL PERSONS WHO HAVE
       HELD, HOLD OR MAY HOLD CLAIMS AGAINST OR
       INTEREST IN THE DEBTORS ARE PERMANENTLY
       ENJOINED FROM COMMENCING OR CONTINUING IN
       ANY MANNER, ANY CAUSE OF ACTION RELEASED OR
       TO BE RELEASED PURSUANT TO THIS PLAN OR THE
       CONFIRMATION ORDER.

            FROM AND AFTER THE EFFECTIVE DATE, TO
       THE EXTENT OF THE RELEASES AND EXCULPATION
       GRANTED IN THIS PLAN, THE RELEASING PARTIES
       SHALL   BE   PERMANENTLY    ENJOINED  FROM
       COMMENCING OR CONTINUING IN ANY MANNER
       AGAINST THE RELEASED PARTIES AND THE
       EXCULPATED PARTIES AND THEIR ASSETS AND
       PROPERTIES, AS THE CASE MAY BE, ANY SUIT,
       ACTION OR OTHER PROCEEDING, ON ACCOUNT OF
       OR RESPECTING ANY CLAIM, DEMAND, LIABILITY,
       OBLIGATION, DEBT, RIGHT, CAUSE OF ACTION,
       INTEREST OR REMEDY RELEASED OR TO BE
       RELEASED PURSUANT TO THIS PLAN.

             EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
       IN THIS PLAN, THE PLAN SUPPLEMENT OR RELATED
       DOCUMENTS, OR FOR OBLIGATIONS ISSUED
       PURSUANT TO THIS PLAN, ALL PERSONS WHO HAVE
       HELD, HOLD OR MAY HOLD CLAIMS OR INTERESTS
       THAT HAVE BEEN RELEASED, DISCHARGED, OR ARE
       SUBJECT TO EXCULPATION, ARE PERMANENTLY
       ENJOINED, FROM AND AFTER THE EFFECTIVE DATE,
       FROM TAKING ANY OF THE FOLLOWING ACTIONS:
       (A) COMMENCING OR CONTINUING IN ANY MANNER
       ANY ACTION OR OTHER PROCEEDING OF ANY KIND
       ON ACCOUNT OF OR IN CONNECTION WITH OR WITH
       RESPECT TO ANY SUCH CLAIMS OR INTERESTS;
       (B) ENFORCING, ATTACHING, COLLECTING OR
       RECOVERING BY ANY MANNER OR MEANS ANY
       JUDGMENT, AWARD, DECREE OR ORDER AGAINST
       SUCH PERSONS ON ACCOUNT OF OR IN CONNECTION
       WITH OR WITH RESPECT TO ANY SUCH CLAIMS OR
       INTERESTS;    (C) CREATING,  PERFECTING   OR
       ENFORCING ANY ENCUMBRANCE OF ANY KIND
       AGAINST SUCH PERSONS OR THE PROPERTY OR
       ESTATES OF SUCH PERSONS ON ACCOUNT OF OR IN
       CONNECTION WITH OR WITH RESPECT TO ANY SUCH
       CLAIMS OR INTERESTS; AND (D) COMMENCING OR

                                   11
Case 8-18-71748-ast   Doc 701   Filed 02/26/19   Entered 02/26/19 15:15:55
     Case 8-18-71748-ast             Doc 701   Filed 02/26/19    Entered 02/26/19 15:15:55




                                                  Class 3- Allowed Secured Lender Claim
                                                  Class 4- Other Secured Claims
                 Rand Medical Billing             Class 5- General Unsecured Claims
                                                  Class 6- Subordinated Claims

                                                  Class 3- Allowed Secured Lender Claim
                                                  Class 4- Other Secured Claims
               RMI Physician Services             Class 5- General Unsecured Claims
                                                  Class 6- Subordinated Claims

                                                  Class 3- Allowed Secured Lender Claim
                                                  Class 4- Other Secured Claims
       Western Skies Practice Management          Class 5- General Unsecured Claims
                                                  Class 6- Subordinated Claims

                                                  Class 3- Allowed Secured Lender Claim
                                                  Class 4- Other Secured Claims
            Integrated Physician Solutions        Class 5- General Unsecured Claims
                                                  Class 6- Subordinated Claims

                                                  Class 3- Allowed Secured Lender Claim
                                                  Class 4- Other Secured Claims
                 Northstar First Health           Class 5- General Unsecured Claims
                                                  Class 6- Subordinated Claims

                                                  Class 3- Allowed Secured Lender Claim
                                                  Class 4- Other Secured Claims
              Vachette Business Services          Class 5- General Unsecured Claims
                                                  Class 6- Subordinated Claims

                                                  Class 3- Allowed Secured Lender Claim
                                                  Class 4- Other Secured Claims
        Allegiance Consulting Associates          Class 5- General Unsecured Claims
                                                  Class 6- Subordinated Claims

                                                  Class 3- Allowed Secured Lender Claim
                                                  Class 4- Other Secured Claims
            Allegiance Billing & Consulting       Class 5- General Unsecured Claims
                                                  Class 6- Subordinated Claims

                                                  Class 3- Allowed Secured Lender Claim
                                                  Class 4- Other Secured Claims
                 NYNM Management                  Class 5- General Unsecured Claims
                                                  Class 6- Subordinated Claims


       The Voting Classes were the only Classes of Creditors entitled to vote to accept or reject

the Plan.     As evidenced by the Voting Certification and the Confirmation Hearing Notice

Affidavits, the Solicitation Packages were transmitted and served in compliance with the

Bankruptcy Rules, the Local Rules, the Disclosure Statement Order, and other applicable law.

                                                  13
Case 8-18-71748-ast   Doc 701   Filed 02/26/19   Entered 02/26/19 15:15:55
Case 8-18-71748-ast   Doc 701   Filed 02/26/19   Entered 02/26/19 15:15:55
     Case 8-18-71748-ast             Doc 701   Filed 02/26/19      Entered 02/26/19 15:15:55




                                                  Class 7- Interests in Northstar First Health
                 Northstar First Health
                                                  Class 7- Interests in Vachette Business Services
              Vachette Business Services
                                                  Class 7- Interests in Allegiance Consulting Associates
            Allegiance Consulting Associates
                                                  Class 7- Interests in Allegiance Billing & Consulting
            Allegiance Billing & Consulting
                                                  Class 7- Interests in NYNM Management
                 NYNM Management


       The Debtors were not required to solicit votes from the Holders of Claims or Interests in

the Deemed Rejecting Classes as each such Holder will not receive or retain any property under

the Plan and, thus, the Holders of such Claims or Interests, as applicable, are deemed to reject the

Plan pursuant to section 1126(g) of the Bankruptcy Code.

       I.         Notice. As evidenced by the Confirmation Hearing Notice Affidavits and/or the

Dragelin Declaration, and in compliance with the Disclosure Statement Order, the Debtors also

caused the following to occur:

                  1.      On or around January 8, 2019, the Debtors caused the Confirmation
                          Hearing Notice to be served on all parties requesting notice under Rule
                          2002 of the Bankruptcy Rules; and

                  2.      On or around January 10, 2019, the Debtors caused the Confirmation
                          Hearing Notice to be published in the New York Times.

       J.         No Other or Further Notice or Solicitation Required. As evidenced by the Voting

Certification and Confirmation Hearing Notice Affidavits, the transmittal and service of the Plan,

the Disclosure Statement and the Ballots were adequate and sufficient under the circumstances,

and all parties required to be given notice of the Confirmation Hearing (including the deadline

for filing and serving objections to confirmation of the Plan) have been given due, proper,

timely, and adequate notice in accordance with the Disclosure Statement Order, and in

compliance with the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and applicable

non-bankruptcy law, and such parties have had sufficient opportunity to appear and be heard

                                                  16
     Case 8-18-71748-ast          Doc 701    Filed 02/26/19      Entered 02/26/19 15:15:55




with respect thereto.     The solicitation of votes on the Plan complied with the Solicitation

Procedures and Disclosure Statement Order, was appropriate and satisfactory based upon the

circumstances of the Chapter 11 Cases, and was in compliance with the Bankruptcy Code, the

Bankruptcy Rules, the Local Rules, and applicable non-bankruptcy law. No other or further

notice or re-solicitation is required.

        K.      Good Faith Solicitation. Based on the record before the Bankruptcy Court in

these Chapter 11 Cases, the Debtors and their partners, representatives, control persons,

members, officers, directors, employees, agents and their respective attorneys and other advisors

(i) have acted in “good faith” within the meaning of section 1125(e) of the Bankruptcy Code in

compliance with the applicable provisions of the Bankruptcy Code, Bankruptcy Rules, the Local

Rules, and any applicable non-bankruptcy law, rule, or regulation governing the adequacy of

disclosure in connection with all their respective activities relating to the solicitation of votes on

the Plan and their participation in the activities described in section 1125 of the Bankruptcy

Code, (ii) are entitled to the protections afforded by section 1125(e) of the Bankruptcy Code and

(iii) to the extent such parties are listed therein, the exculpation provisions set forth in Section

11.5 of the Plan.

        L.      Voting. As evidenced by the Voting Certification, votes to accept or reject the

Plan have been solicited and tabulated fairly, in good faith, and in a manner consistent with the

Plan, the Bankruptcy Code, the Bankruptcy Rules, the Local Rules and applicable non-

bankruptcy law. The Voting Classes set forth below voted to accept the Plan (the “Accepting

Classes”). The Secured Lenders unanimously voted to accept the Plan.




                                                 17
Case 8-18-71748-ast   Doc 701   Filed 02/26/19   Entered 02/26/19 15:15:55
     Case 8-18-71748-ast           Doc 701   Filed 02/26/19    Entered 02/26/19 15:15:55




                                                Class 3- Allowed Secured Lender Claim
                                                Class 4- Other Secured Claims
               Northstar First Health           Class 5- General Unsecured Claims
                                                Class 6- Subordinated Claims

                                                Class 3- Allowed Secured Lender Claim
                                                Class 4- Other Secured Claims
             Vachette Business Services         Class 5- General Unsecured Claims
                                                Class 6- Subordinated Claims

                                                Class 3- Allowed Secured Lender Claim
                                                Class 4- Other Secured Claims
        Allegiance Consulting Associates        Class 5- General Unsecured Claims
                                                Class 6- Subordinated Claims

                                                Class 3- Allowed Secured Lender Claim
                                                Class 4- Other Secured Claims
        Allegiance Billing and Consulting       Class 5- General Unsecured Claims
                                                Class 6- Subordinated Claims

                                                Class 3- Allowed Secured Lender Claim
                                                Class 4- Other Secured Claims
               NYNM Management                  Class 5- General Unsecured Claims
                                                Class 6- Subordinated Claims



        M.       Plan Supplement. All documents contained in the Plan Supplements, including

the Liquidating Trust Agreement and Assignment of Secured Lenders’ Claims or Proceeds and

Cooperation Agreement, comply with the terms of the Plan, and the filing, notice, and service of

such documents were done in accordance with the Bankruptcy Code, the Bankruptcy Rules, the

Local Rules, and any applicable non-bankruptcy law, and no other or further notice is or shall be

required.

        Compliance with the Requirements of Section 1129 of the Bankruptcy Code

        N.       Plan Compliance with the Bankruptcy Code (11 U.S.C. § 1129(a)(1)). The Plan

complies with the applicable provisions of the Bankruptcy Code and, as required by Bankruptcy

Rule 3016, the Plan is dated, identifies the Debtors as plan proponents, and clearly identifies the

injunction proposed under the Plan, thereby satisfying section 1129(a)(1) of the Bankruptcy

Code.
                                                19
     Case 8-18-71748-ast       Doc 701      Filed 02/26/19    Entered 02/26/19 15:15:55




        O.     The Debtors’ Compliance with the Bankruptcy Code (11 U.S.C. § 1129(a)(2)).

The Debtors, as plan proponents, have complied with the applicable provisions of the

Bankruptcy Code, the Bankruptcy Rules, the Local Rules, the Disclosure Statement Order, and

other applicable law in transmitting the Plan, the Disclosure Statement, the Plan Supplements,

the Ballots, and related documents and notices and in soliciting and tabulating the votes on the

Plan. Accordingly, the Plan satisfies the requirements of section 1129(a)(2) of the Bankruptcy

Code.

        P.     Plan Proposed in Good Faith (11 U.S.C. § 1129(a)(3)).          The Debtors have

proposed the Plan, including the Plan Supplements and all documents necessary to effectuate the

Plan, and the transactions contemplated by the Plan in good faith and not by any means

forbidden by law, thereby satisfying the requirements of section 1129(a)(3) of the Bankruptcy

Code. The Debtors’ good faith is evident from the facts and record of these Chapter 11 Cases,

the Disclosure Statement, and the record of the Confirmation Hearing and other proceedings held

in these Chapter 11 Cases. The Plan was proposed with the legitimate and honest purpose of

maximizing the value of the Debtors’ assets and distributions to Creditors. Further, the Plan’s

classification, exculpation, release, and injunction provisions are consistent with sections 105,

1122, 1123(b)(3)(A), 1123(b)(6), 1129, and 1142 of the Bankruptcy Code and applicable case

law in the Second Circuit, have been negotiated in good faith and at arms’ length, are integral to

the Plan, and supported by valuable consideration. The Plan is the result of extensive good faith,

arm’s length negotiations among the Debtors and certain of their principal constituencies,

including the Secured Lenders and the Committee.

        Q.     Payment for Services or Costs and Expenses (11 U.S.C. § 1129(a)(4)). Any

payments made or promised by the Debtors for services or for costs and expenses incurred in


                                               20
     Case 8-18-71748-ast        Doc 701       Filed 02/26/19    Entered 02/26/19 15:15:55




connection with the Chapter 11 Cases, or in connection with the Plan and incident to the Chapter

11 Cases, have been approved by, or are subject to approval of, the Bankruptcy Court as

reasonable.   Accordingly, the Plan satisfies the requirements of section 1129(a)(4) of the

Bankruptcy Code.

        R.     Directors, Officers, and Trustees (11 U.S.C. § 1129(a)(5)). The Plan satisfies

section 1129(a)(5) of the Bankruptcy Code as the identity of the Liquidating Trustee has been

fully disclosed in the First Plan Supplement and at the Confirmation Hearing, and the

appointment of the Liquidating Trustee is consistent with the interests of Holders of Claims

against the Debtors and with public policy.

        S.     No Rate Changes (11 U.S.C. § 1129(a)(6)). The Plan does not provide for any

rate changes over which a governmental regulatory commission has jurisdiction. Accordingly,

section 1129(a)(6) of the Bankruptcy Code is not applicable to these Chapter 11 Cases.

        T.     Best Interest of Creditors (11 U.S.C. § 1129(a)(7)). Each Holder of an Impaired

Claim or Interest (i) has accepted the Plan, (ii) will receive or retain under the Plan on account of

such Claim or Interest property of a value, as of the Effective Date, that is not less than the

amount that such Holder would receive or retain if the Debtors were liquidated under chapter 7

of the Bankruptcy Code on the Effective Date, or (iii) has agreed to receive less favorable

treatment. Therefore, the Plan satisfies the requirements of section 1129(a)(7) of the Bankruptcy

Code.

        U.     Acceptance by Certain Classes (11 U.S.C. § 1129(a)(8)). The Deemed Rejected

Classes are Impaired under the Plan and have rejected or are deemed to have rejected the Plan

pursuant to section 1126(g) of the Bankruptcy Code. As set forth herein, and pursuant to section

1129(b)(1) of the Bankruptcy Code, the Plan may be confirmed notwithstanding the fact that the


                                                 21
     Case 8-18-71748-ast          Doc 701     Filed 02/26/19    Entered 02/26/19 15:15:55




Deemed Rejected Classes are Impaired under the Plan and have rejected or are deemed to have

rejected the Plan.

           As evidenced by the Voting Certification, the Accepting Classes voted to accept the Plan

in accordance with sections 1126(b) and (c) of the Bankruptcy Code, and such Classes do not

include insiders of the Debtors (as that term is defined in section 101(31) of the Bankruptcy

Code).

           V.     Treatment of Administrative Expense Claims and Priority Claims (11 U.S.C.

§ 1129(a)(9)). The treatment of Claims under the Plan of the type specified in section 507(a)(1)

through 507(a)(8) of the Bankruptcy Code, if any, complies with the provisions of section

1129(a)(9) of the Bankruptcy Code.

           W.     Acceptance by Impaired Class (11 U.S.C. § 1129(a)(10)). As evidenced by the

Voting Certification, section 1129(a)(10) of the Bankruptcy Code is satisfied as the Accepting

Classes have accepted the Plan, determined without including any acceptances of the Plan by any

insider.

           X.     Feasibility (11 U.S.C. § 1129(a)(11)).     The information in the Disclosure

Statement, the Plan Supplements, the Dragelin Declaration, and the evidence proffered or

adduced at or prior to the Confirmation Hearing (a) is reasonable, persuasive and credible, (b)

has not been controverted by other evidence, and (c) establishes that the Plan is feasible and that

there is a reasonable prospect that the Debtors will be able to meet their financial obligations

under the Plan and that confirmation of the Plan is not likely to be followed by the liquidation or

need for further financial reorganization of the Debtors, thereby satisfying the requirements of

section 1129(a)(11) of the Bankruptcy Code.




                                                  22
     Case 8-18-71748-ast        Doc 701     Filed 02/26/19      Entered 02/26/19 15:15:55




         Y.    Payment of Fees (11 U.S.C. § 1129(a)(12)). As provided in Section 14.1 of the

Plan, all fees payable under section 1930 of title 28 of the United States Code have either been

paid or will be paid under the Plan, thereby satisfying the requirements of section 1129(a)(12) of

the Bankruptcy Code. Allowed Administrative Expense Claims of the United States Trustee for

statutory fees under 28 U.S.C. § 1930 shall be paid on or before the Effective Date and

thereafter, as such fees may thereafter accrue and be due and owing until entry of final decrees

closing the Debtors’ Chapter 11 Cases.

         Z.    Continuation of Retiree Benefits (11 U.S.C. § 1129(a)(13)). The Debtors have no

obligations for retiree benefits as that term is defined in section 1114 of the Bankruptcy Code,

thus the requirements of section 1129(a)(13) of the Bankruptcy Code are not applicable.

         AA.   No Domestic Support Obligations (11 U.S.C. § 1129(a)(14)). The Debtors are not

required by a judicial or administrative order, or by statute, to pay a domestic support obligation.

Accordingly, section 1129(a)(14) of the Bankruptcy Code is inapplicable in these Chapter 11

Cases.

         BB.   Debtors Are Not Individuals (11 U.S.C. § 1129(a)(15)). The Debtors are not

individuals. Accordingly, section 1129(a)(15) of the Bankruptcy Code is inapplicable in these

Chapter 11 Cases.

         CC.   Applicable Non-Bankruptcy Law Regarding Transfers (11 U.S.C. § 1129(a)(16)).

The Debtors are businesses.      Accordingly, section 1129(a)(16) of the Bankruptcy Code is

inapplicable in these Chapter 11 Cases.

         DD.   No Unfair Discrimination; Fair and Equitable (11 U.S.C. § 1129(b)). Based upon

the evidence proffered, adduced, and presented by the Debtors at the Confirmation Hearing, in

the Disclosure Statement, and in the Dragelin Declaration, the Plan does not discriminate


                                                23
     Case 8-18-71748-ast       Doc 701     Filed 02/26/19     Entered 02/26/19 15:15:55




unfairly and is fair and equitable with respect to the Deemed Rejected Classes as required by

sections 1129(b)(1) and (b)(2) of the Bankruptcy Code, because no Holder of any Claim or

Interest that is junior to such Classes will receive or retain any property under the Plan on

account of such junior Claim or Interest, and no Holder of a Claim in a Class senior to such

Classes is receiving more than 100% recovery on account of its Claim. Thus, the Plan may be

confirmed notwithstanding the deemed rejection of the Plan by these Classes.

       EE.    Only One Plan (11 U.S.C. § 1129(c)). The Plan is the only plan being confirmed

in these Chapter 11 Cases. Thus, the Plan satisfies the requirements of section 1129(c) of the

Bankruptcy Code.

       FF.    Principal Purpose of the Plan (11 U.S.C. § 1129(d)). The principal purpose of the

Plan is not the avoidance of taxes or the avoidance of the application of section 5 of the

Securities Act of 1933. Accordingly, the Plan satisfies the requirements of section 1129(d) of

the Bankruptcy Code.

       GG.    Exemption from Transfer Tax (11 U.S.C. § 1146(a)).                All transactions

contemplated by the Plan, and the purchase, sale, and assignment transactions under the Plan are

not subject to any document recording tax, stamp tax, conveyance fee, intangibles or similar tax,

sales or use tax, mortgage tax, stamp act, real estate transfer tax, mortgage recording tax,

Uniform Commercial Code filing or recording fee, or other similar tax or governmental

assessment.

       HH.    Modifications of the Plan (11 U.S.C. § 1127). The Modifications announced at

the Confirmation Hearing and described herein do not constitute changes that materially and

adversely change the treatment of any Claims or Interests. Accordingly, these modifications

comply in all respects with section 1127 of the Bankruptcy Code and Bankruptcy Rule 3019, and


                                               24
     Case 8-18-71748-ast         Doc 701     Filed 02/26/19   Entered 02/26/19 15:15:55




none of the modifications requires additional disclosure or resolicitation of votes on the Plan.

Under Bankruptcy Rule 3019(a), all Creditors that previously accepted the Plan are deemed to

have accepted the Plan as modified. The Plan as modified shall constitute the Plan submitted for

confirmation.

       II.      Implementation. All documents and agreements necessary to implement the Plan,

including those contained in the Plan Supplements, and all other relevant and necessary

documents have been negotiated in good faith and at arm’s length and are in the best interests of

the Debtors, and shall, upon completion of documentation and execution, and subject to the

occurrence of the Effective Date, be valid, binding, and enforceable agreements and shall not be

in conflict with any federal or state law.

       JJ.      Standing Motion Settlement. For the reasons stated on the record, the Standing

Motion Settlement embodied in the Plan satisfies Bankruptcy Rule 9019 and the standard for

settlements and compromises adopted in the Second Circuit and is approved.

       KK.      Injunction, Exculpation, and Releases. The Bankruptcy Court has jurisdiction

under sections 1334(a) and (b) of title 28 of the United States Code to approve the injunction,

exculpation, and releases set forth in Section 11 and elsewhere in the Plan and this Confirmation

Order. Section 105(a) of the Bankruptcy Code permits issuance of injunction and approval of

the releases and exculpations set forth in Section 11 and elsewhere in the Plan and this

Confirmation Order, if, as has been established here based upon the record in the Chapter 11

Cases and the evidence presented in the Dragelin Declaration and during the Confirmation

Hearing, such provisions (i) were integral to the agreement among the various parties in interest

and are essential to the formulation and implementation of the Plan, as provided in section 1123

of the Bankruptcy Code, (ii) confer substantial benefits on the Debtors’ Estates, (iii) are fair,


                                                25
        Case 8-18-71748-ast     Doc 701     Filed 02/26/19    Entered 02/26/19 15:15:55




equitable, and reasonable, and (iv) are in the best interests of the Debtors, their Estates, and

parties in interest.

         Pursuant to section 1123(b)(3) of the Bankruptcy Code and Bankruptcy Rule 9019(a), the

releases, exculpation, and injunction set forth in the Plan and implemented by this Confirmation

Order are fair, equitable, reasonable, and in the best interests of the Debtors, their Estates and

Creditors. The Dragelin Declaration and the record of the Confirmation Hearing and the Chapter

11 Cases are sufficient to support the releases, exculpation, and injunction provided for in

Section 11 of the Plan. Accordingly, based upon the record of the Chapter 11 Cases, the

representations of the parties, and/or the evidence proffered, adduced, and/or presented in the

Dragelin Declaration and during the Confirmation Hearing, the Bankruptcy Court finds that the

injunction, exculpation, and releases set forth in Section 11 of the Plan are consistent with the

Bankruptcy Code and applicable law. The failure to implement the injunction, release, and

exculpation provisions of the Plan would seriously impair the Debtors’ ability to confirm the

Plan.

         LL.    Preservation of Causes of Action. It is in the best interests of the Debtors, and

Holders of Claims against and Interests in the Debtors that all Causes of Action, including,

without limitation, any avoidance or recovery actions under sections 502, 510, 541, 544, 545,

547, 548, 549, 550, 551 and 553 of the Bankruptcy Code and any other Causes of Action that

may be pending or exist on the Effective Date, except as otherwise expressly provided in the

Plan or this Confirmation Order, shall vest in the Liquidating Trust, and from and after the

Effective Date, the Liquidating Trust shall have exclusive rights, powers, and interests of the

Estates to pursue, settle, or, subject to the Plan and the Liquidating Trust Agreement, abandon




                                               26
     Case 8-18-71748-ast       Doc 701      Filed 02/26/19    Entered 02/26/19 15:15:55




such Causes of Action as the sole representative of the Estates pursuant to section 1123(b)(3) of

the Bankruptcy Code.

       MM. Satisfaction of Confirmation Requirements. Based upon the foregoing, the Plan

satisfies the requirements for confirmation set forth in section 1129 of the Bankruptcy Code.

                                            ORDER

       ACCORDINGLY, IT IS HEREBY ORDERED, ADJUDGED, DECREED, AND

DETERMINED THAT:

       1.      Findings of Fact and Conclusions of Law. The above-referenced findings of fact

and conclusions of law are hereby incorporated by reference as though more fully set forth

herein.

       2.      Notice of the Confirmation Hearing.        Notice of the Confirmation Hearing

complied with the terms of the Disclosure Statement Order, was appropriate and satisfactory

based upon the circumstances of the Chapter 11 Cases, and was in compliance with the

provisions of the Bankruptcy Code, the Bankruptcy Rules and the Local Rules.

       3.      Plan Modifications. The Modifications described herein meet the requirements of

section 1127(a) and (c) of the Bankruptcy Code, such modifications do not materially and

adversely affect the treatment of the Claim of any Creditor or Interest Holder within the

meaning of Bankruptcy Rule 3019(a), and no further solicitation or voting is required. The Plan

is hereby amended to include the Modifications described herein.

       4.      Solicitation and Tabulation. The solicitation and tabulation of votes on the Plan

complied with applicable bankruptcy and nonbankruptcy law, were appropriate and satisfactory

based upon the circumstances of the Chapter 11 Cases, and were in compliance with the




                                               27
    Case 8-18-71748-ast        Doc 701     Filed 02/26/19      Entered 02/26/19 15:15:55




provisions of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, the Disclosure

Statement Order and applicable non-bankruptcy law.

       5.     Confirmation of the Plan. The Plan and each of its provisions and exhibits,

including the Plan Supplements, as modified in accordance with section 1127 of the Bankruptcy

Code, shall be, and hereby are, CONFIRMED pursuant to section 1129 of the Bankruptcy Code.

The documents contained in the Plan Supplements are authorized and approved. Each provision

of the Plan, as modified herein, is authorized and approved and shall have the same validity,

binding effect, and enforceability as every other provision of the Plan. The terms of the Plan, as

previously modified, as modified at the Confirmation Hearing, and as modified herein, are

incorporated by reference into and are an integral part of this Confirmation Order. The failure

specifically to describe, include, or refer to any particular article, section, or provision of the

Plan, Plan Supplements, or any related document in this Confirmation Order shall not diminish

or impair the effectiveness of such article, section, or provision, it being the intent of the

Bankruptcy Court that the Plan and all related documents be approved and confirmed in their

entirety.

       6.     Objections. All Objections, responses to, reservation of rights, statements and

comments, if any, in opposition to or inconsistent with the Plan, other than those withdrawn

with prejudice in their entirety prior to, or on the record at, the Confirmation Hearing, shall be,

and hereby are, OVERRULED and DENIED in their entirety. All withdrawn objections are

deemed withdrawn with prejudice.

       7.     Satisfaction of Claims. To the fullest extent provided under section 1141(d) of

the Bankruptcy Code, and except as otherwise specifically provided herein or in the Plan, the

Distributions, rights, and treatment that are provided in the Plan shall be in full and final


                                               28
    Case 8-18-71748-ast          Doc 701    Filed 02/26/19    Entered 02/26/19 15:15:55




satisfaction and settlement, as of the Effective Date, of all Claims, Interests, and Causes of

Action of any nature whatsoever, including any interest accrued on Claims or Interests from and

after the Petition Date, whether known or unknown, against, liabilities of, Liens on, obligations

of, rights against, and Interests in, the Debtors’ Estates, the Debtors, or any of the Debtors’

assets or properties, regardless of whether any property shall have been distributed or retained

pursuant to the Plan on account of such Claims and Interests, including demands, liabilities, and

Causes of Action that arose before the Effective Date, any contingent or non-contingent liability

on account of representations or warranties issued on or before the Effective Date, and all debts

of the kind specified in sections 502(g), 502(h), or 502(i) of the Bankruptcy Code, in each case

whether or not (i) a Proof of Claim or Interest based upon such Claim, debt, right, or Interest is

filed or deemed filed pursuant to section 501 of the Bankruptcy Code, (ii) a Claim or Interest

based upon such Claim, debt, right, or Interest is Allowed pursuant to section 502 of the

Bankruptcy Code, or (iii) the Holder of such a Claim or Interest has accepted the Plan. This

Confirmation Order shall be a judicial determination of the satisfaction of all Claims and

Interests subject to the Effective Date occurring, except as otherwise expressly provided herein

or in the Plan.

       8.         Compromise of Controversies. Pursuant to section 363 of the Bankruptcy Code

and Bankruptcy Rule 9019 and in consideration for the Distributions and other benefits

provided pursuant to the Plan, the provisions of the Plan shall constitute a good faith

compromise of all Claims, Interests, and controversies relating to the contractual, legal, and

subordination rights that a Holder of a Claim or Interest may have with respect to any Allowed

Claim or Interest, or any distribution to be made on account of such Allowed Claim or Interest.

The entry of this Confirmation Order shall constitute this Bankruptcy Court’s approval of the


                                               29
    Case 8-18-71748-ast        Doc 701      Filed 02/26/19     Entered 02/26/19 15:15:55




compromise or settlement of all such Claims, Interests, and controversies, as well as a finding

by the Bankruptcy Court that such compromise or settlement is in the best interests of the

Debtors, their Estates, and Holders of Claims and Interests and is fair, equitable, and reasonable.

After the Effective Date, the Liquidating Trustee, subject to the applicable provisions of the

Plan and Liquidating Trust Agreement, shall have the exclusive right to, compromise and settle

any Claims against the Debtors or Liquidating Trust, as the case may be, and Causes of Action

against any other Person or Entity subject to the provisions of the Plan.

      9.      Administrative Expense Claims. To be eligible to receive Distributions under the

Plan on account of an Administrative Expense Claim, including, but not limited to, a Claim

pursuant to section 503(b)(9) of the Bankruptcy Code (“Section 503(b)(9) Claims”), that is not

otherwise Allowed by the Plan, a request for payment of an Administrative Expense Claim or

Proof of Claim must have been or be filed with the Bankruptcy Court on or before the

Administrative Expense Claims Bar Date (unless such request for payment or Proof of Claim

has already been filed with the Bankruptcy Court). Any Administrative Expense Claims,

including Section 503(b)(9) Claims, that are not asserted in accordance herewith and with

Section 2.1 of the Plan shall be deemed disallowed under the Plan and shall be forever

barred against the Debtors, their Estates, the Liquidating Trust, or any of their Assets or

property, and the Holder thereof shall be enjoined from commencing or continuing any

action, employment of process or act to collect, offset, recoup or recover such Claim.

      10.     Accrued Professional Compensation Claims. All Professionals seeking payment

of Accrued Professional Compensation Claims shall (a) file their respective final applications

for allowance of compensation for services rendered and reimbursement of expenses incurred in

the Chapter 11 Cases by the date that is sixty (60) days after the Effective Date and (b) be paid


                                               30
     Case 8-18-71748-ast        Doc 701     Filed 02/26/19    Entered 02/26/19 15:15:55




(i) the full unpaid amounts as is Allowed by the Bankruptcy Court within five (5) Business

Days after the date that such Claim is Allowed by Order of the Bankruptcy Court, or (ii) upon

such other terms as may be mutually agreed upon between the Holder of such an Allowed

Accrued Professional Compensation Claim and the Debtors or Liquidating Trustee.              Any

Accrued Professional Compensation Claim that is not asserted in accordance herewith

and with Section 2.2 of the Plan shall be deemed disallowed under the Plan and shall be

forever barred against the Debtors, their Estates, the Liquidating Trust, or any of their

Assets or property, and the Holder thereof shall be enjoined from commencing or

continuing any action, employment of process or act to collect, offset, recoup or recover

such Claim. For avoidance of doubt, the professional fees paid or payable in connection

with the treatment of the Holders of Class 3 Claims shall be excluded from the preceding

requirements applicable to Accrued Professional Compensation Claims and shall instead

be governed by the terms of the Plan, the Final DIP Order and the Cash Collateral

Stipulations.

       11.      Liquidating Trust.

                (a)     On the Effective Date, the Liquidating Trust shall be established in

accordance with Section 6.3 of the Plan, and the Debtors and the Liquidating Trustee are

authorized to and shall execute the Liquidating Trust Agreement and shall take all other steps

necessary or appropriate to establish the Liquidating Trust in accordance with and pursuant to the

terms of the Liquidating Trust Agreement. The Liquidating Trust Agreement is hereby approved

in all respects. The Plan and the Liquidating Trust Agreement shall govern the management and

administration of the Liquidating Trust and the respective rights, powers and obligations of the

Liquidating Trustee and the Beneficiaries. On the Effective Date, the Debtors shall transfer to


                                               31
     Case 8-18-71748-ast        Doc 701     Filed 02/26/19      Entered 02/26/19 15:15:55




the Liquidating Trust all of their right, title and interest in and to the Causes of Action, and the

Liquidating Trustee shall be deemed to have been designated as a representative of the Estates

pursuant to Bankruptcy Code section 1123(b)(3)(B) to enforce and pursue the Causes of Action,

including the Assigned Causes of Action, objecting to all Claims, resolving all Disputed Claims,

and effecting the Distributions to be made under the Plan to the Holders of Allowed Claims in

accordance with the terms of the Plan. Howard M. Ehrenberg is appointed as the Liquidating

Trustee, having the powers, rights and responsibilities as set forth in the Liquidating Trust

Agreement.

               (b)     Indemnification and Exculpation.          The Liquidating Trustee, the

Liquidating Trust Professionals, the Liquidating Trust Oversight Board, the members of the

Liquidating Trust Oversight Board and any professionals retained by the Liquidating Trust

Oversight Board or its members, shall not be liable for actions taken or omitted in such

capacities, except those acts arising out of its or their own willful misconduct or gross

negligence, and each shall be entitled to indemnification and reimbursement by the Liquidating

Trust for fees and expenses in defending any and all of its actions or inactions in such capacities,

except for any actions or inactions involving willful misconduct or gross negligence. Any

indemnification claim of the Liquidating Trustee (and any other parties entitled to

indemnification under this subsection) shall be satisfied first from the Liquidating Trust Reserve

and, then, to the extent the Liquidating Trust Reserve is exhausted, from the Liquidating Trust

Distributable Cash.

       12.     The Shell Debtors.       The Debtors’ equity interests in NEMS Acquisition,

Physician Practice Plus Holdings, NYNM Acquisition, Northstar FHA, Phoenix Health, MDRX

and Vega Medical Professionals shall be retained and transferred to the Liquidating Trust.


                                                32
    Case 8-18-71748-ast         Doc 701     Filed 02/26/19      Entered 02/26/19 15:15:55




      13.     General Authorizations.       The appropriate officers of the Debtors and the

Liquidating Trustee are authorized to execute, deliver, file, or record such contracts,

instruments, releases, consents, certificates, resolutions, programs, and other agreements and/or

documents, and take such acts and actions as may be reasonably necessary or appropriate to

effectuate, implement, consummate, and/or further evidence the terms and conditions of the

Plan and any transactions described in or contemplated by the Plan. The Debtors or Liquidating

Trustee, as applicable, may, and all Holders of Allowed Claims receiving Distributions pursuant

to the Plan, at the request or direction of the Debtors or Liquidating Trustee, as applicable, shall,

from time to time, prepare, execute, and deliver any agreements or documents, and take any

other actions as may be necessary or advisable to effectuate the provisions and intent of the

Plan. Prior to, on, or after the Effective Date (as appropriate), all matters expressly provided for

under the Plan that would otherwise require approval of the officers, directors, partners, or

managers, direct or indirect, of the Debtors shall be deemed to have occurred and shall be in

effect prior to, on, or after the Effective Date (as applicable) pursuant to the applicable law of

the State of New York and any other relevant jurisdiction, without any further vote, consent,

approval, authorization, or other action by such officers, directors, partners, or managers of the

Debtors or notice to, order of, or hearing before, the Bankruptcy Court.

      14.     Assumption and Rejection of Executory Contracts and Unexpired Leases. Except

as otherwise provided in the Plan, or in any contract, instrument, release, indenture or other

agreement or document entered into in connection with the Plan, including, but not limited to,

the Healthtek APA and MTBC APA entered into by the Debtors in connection with the Sales,

each of the Executory Contracts and Unexpired Leases of the Debtors shall be deemed rejected

as of the Effective Date, unless such Executory Contract or Unexpired Lease: (1) was assumed


                                                33
    Case 8-18-71748-ast        Doc 701     Filed 02/26/19      Entered 02/26/19 15:15:55




or rejected previously by the applicable Debtor; (2) expired or terminated pursuant to its own

terms before the Effective Date; or (3) is the subject of a motion to assume or reject filed on or

before the Effective Date.

      15.     Rejection Damages.      Except as otherwise provided in orders entered by the

Bankruptcy Court, all Proofs of Claim with respect to Claims arising from the rejection of

Executory Contracts or Unexpired Leases, if any, must be filed with the Bankruptcy Court and

served on counsel to the Debtors or the Liquidating Trustee on or before the date that is thirty

(30) days after the date of entry of an order of the Bankruptcy Court (including the

Confirmation Order) approving such rejection; provided, that any such Claims shall be subject

to the cap on rejection damages imposed by Bankruptcy Code section 502(b). Any Claims

arising from the rejection of an Executory Contract or Unexpired Lease not filed with the

Bankruptcy Court within such time will be automatically disallowed, forever barred from

assertion and shall not be enforceable against the Debtors or the Liquidating Trustee, the

Debtors’ Estates or their property without the need for any objection by the Debtors or the

Liquidating Trustee or further notice to, or action, order or approval of the Bankruptcy Court.

All Allowed Claims arising from the rejection of the Debtors’ Executory Contracts or

Unexpired Leases shall be classified as General Unsecured Claims against the applicable Debtor

and shall be treated in accordance with the Plan.

      16.     Claims Objections. Upon the Effective Date, the Liquidating Trustee shall have

the exclusive authority to file, settle, compromise, withdraw or litigate to judgment any

objections to Claims as permitted under the Plan. Any objections to Claims shall be filed and

served on or before the later of (i) one hundred eighty (180) days after the Effective Date or (ii)

such date as may be fixed by the Bankruptcy Court upon request of the Liquidating Trustee.


                                               34
    Case 8-18-71748-ast        Doc 701     Filed 02/26/19     Entered 02/26/19 15:15:55




From and after the Effective Date, the Liquidating Trustee may settle or compromise any

Disputed Claim without approval of the Bankruptcy Court upon consultation or consent of the

Liquidating Trust Oversight Board in accordance with the terms of the Liquidating Trust

Agreement; provided, however, that nothing herein shall prohibit the Liquidating Trustee from

seeking approval for any matter in a court of competent jurisdiction, including the Bankruptcy

Court.

         17.   Distributions. The provisions of the Plan governing distributions and procedures

for resolving and treating Disputed Claims under the Plan are approved and found to be fair and

reasonable.

         18.   Consents and Approvals. This Confirmation Order shall constitute all approvals

and consents required, if any, by the laws, rules, or regulations of any state or governmental

authority with respect to the implementation or consummation of the Plan and any other acts

and transactions referred to in or contemplated by the Plan, the Plan Supplements, the

Disclosure Statement, any documents, instruments or agreement that may be necessary or

appropriate for the implementation or consummation of the Plan, and any other acts referred to

in, or contemplated by the Plan and the Disclosure Statement.

         19.   Immediate Binding Effect. Notwithstanding Bankruptcy Rules 3020(e), 6004(h)

or 7062 or any other Bankruptcy Rule, but subject to Section 10.2 of the Plan, on the Effective

Date, and effective as of the Effective Date, the Plan and the Liquidating Trust Agreement shall

be immediately effective and enforceable and deemed binding upon the Debtors, the

Liquidating Trustee, the Liquating Trust, the Liquidating Trust Oversight Board, the Secured

Lenders, any and all Holders of Claims or Interests (irrespective of whether such Claims or

Interests are deemed to have accepted the Plan), all Persons that are parties to or are subject to


                                               35
    Case 8-18-71748-ast        Doc 701     Filed 02/26/19      Entered 02/26/19 15:15:55




the settlements, compromises, releases, discharges and injunctions described in the Plan, each

Person acquiring property under the Plan, any and all non-Debtor parties to Executory Contracts

and Unexpired Leases with the Debtors, any other party in interest in the Chapter 11 Cases, and

the respective heirs, executors, administrators, successors, or assigns, if any, of any of the

foregoing.

      20.     Releases by the Debtors. Pursuant to section 1123(b) of the Bankruptcy Code and

except as otherwise specifically provided in the Plan or the Plan Supplement, for good and

valuable consideration, including the service of the Released Parties to facilitate the expeditious

liquidation of the Debtors and the consummation of the transactions contemplated by the Plan,

on and after the Effective Date, the Released Parties are deemed released and discharged by the

Debtors and their Estates from any and all claims, obligations, rights, suits, damages, Causes of

Action, remedies and liabilities whatsoever, including any derivative claims asserted or

assertable on behalf of the Debtors, whether known or unknown, foreseen or unforeseen,

existing or hereinafter arising, in law, equity or otherwise, that the Debtors or their Estates

would have been legally entitled to assert in their own right (whether individually or

collectively) or on behalf of the Holder of any Claim or Interest or other Person, based on or

relating to, or in any manner arising from, in whole or in part, the Debtors’ Chapter 11 Cases,

the business or contractual arrangements between any Debtor and any of the Released Parties,

the negotiation, formulation or preparation of the Plan, the Disclosure Statement, any Plan

Supplement or related agreements, instruments or other documents (collectively, the “Debtor

Released Claims”), other than Debtor Released Claims against a Released Party arising out of

the gross negligence, willful misconduct, intentional fraud, or criminal liability of any such

person or entity.


                                               36
   Case 8-18-71748-ast   Doc 701   Filed 02/26/19   Entered 02/26/19 15:15:55




    21.   Releases by Holders of Claims. ON THE EFFECTIVE DATE, EXCEPT AS

OTHERWISE PROVIDED HEREIN AND EXCEPT FOR THE RIGHT TO ENFORCE

THE PLAN, ALL PERSONS WHO (I) (A) VOTED TO ACCEPT THE PLAN OR WHO

ARE PRESUMED OR DEEMED TO HAVE VOTED TO ACCEPT THE PLAN UNDER

SECTION 1126(f) OF THE BANKRUPTCY CODE OR (B) WERE ENTITLED TO

VOTE TO ACCEPT OR REJECT THE PLAN AND WHO VOTED TO REJECT THE

PLAN AND (II) DID NOT MARK THEIR BALLOTS AS OPTING OUT OF THE

RELEASES GRANTED UNDER THIS SECTION, SHALL, TO THE FULLEST

EXTENT PERMITTED BY APPLICABLE LAW, BE DEEMED TO FOREVER

RELEASE, WAIVE AND DISCHARGE THE RELEASED PARTIES OF AND FROM

ALL LIENS, CLAIMS, CAUSES OF ACTION, LIABILITIES, ENCUMBRANCES,

SECURITY INTERESTS, INTERESTS OR CHARGES OF ANY NATURE OR

DESCRIPTION WHATSOEVER BASED OR RELATING TO, OR IN ANY MANNER

ARISING FROM, IN WHOLE OR IN PART, THE DEBTORS’ CHAPTER 11 CASES

OR AFFECTING PROPERTY OF THE ESTATES, WHETHER KNOWN OR

UNKNOWN, SUSPECTED OR UNSUSPECTED, SCHEDULED OR UNSCHEDULED,

CONTINGENT OR NOT CONTINGENT, UNLIQUIDATED OR FIXED, ADMITTED

OR DISPUTED, MATURED OR UNMATURED, SENIOR OR SUBORDINATED,

WHETHER ASSERTABLE DIRECTLY OR DERIVATIVELY BY, THROUGH, OR

RELATED TO ANY OF THE RELEASED PARTIES AND THEIR SUCCESSORS AND

ASSIGNS WHETHER AT LAW, IN EQUITY OR OTHERWISE, BASED UPON ANY

CONDITION, EVENT, ACT, OMISSION OCCURRENCE, TRANSACTION OR

OTHER ACTIVITY, INACTIVITY, INSTRUMENT OR OTHER AGREEMENT OF


                                      37
    Case 8-18-71748-ast        Doc 701      Filed 02/26/19     Entered 02/26/19 15:15:55




ANY KIND OR NATURE OCCURRING, ARISING OR EXISTING PRIOR TO THE

EFFECTIVE DATE IN ANY WAY RELATING TO OR ARISING OUT OF, IN WHOLE

OR IN PART, THE DEBTORS, THE CHAPTER 11 CASES, THE PURSUIT OF

CONFIRMATION OF THE PLAN, THE NEGOTIATION AND CONSUMMATION OF

THE SALES, THE CONSUMMATION OF THE PLAN OR THE ADMINISTRATION

OF THE PLAN, INCLUDING WITHOUT LIMITATION, THE NEGOTIATION AND

SOLICITATION OF THE PLAN, ALL REGARDLESS OF WHETHER (A) A PROOF

OF CLAIM OR EQUITY INTEREST HAS BEEN FILED OR IS DEEMED TO HAVE

BEEN FILED, (B) SUCH CLAIM OR EQUITY INTEREST IS ALLOWED OR (C) THE

HOLDER OF SUCH CLAIM OR EQUITY INTEREST HAS VOTED TO ACCEPT OR

REJECT THE PLAN, EXCEPT FOR WILLFUL MISCONDUCT OR GROSS

NEGLIGENCE. NOTHING CONTAINED HEREIN SHALL IMPACT THE RIGHT OF

ANY HOLDER OF AN ALLOWED CLAIM TO RECEIVE A DISTRIBUTION ON

ACCOUNT OF ITS ALLOWED CLAIM IN ACCORDANCE WITH SECTION 4 OF

THE PLAN. EXCEPT AS OTHERWISE PROVIDED HEREIN, ALL PERSONS WHO

DID NOT VOTE ON THE PLAN WILL NOT BE DEEMED TO RELEASE, WAIVE OR

DISCHARGE THE RELEASED PARTIES AS PROVIDED IN THIS SECTION.

      22.     Exculpation. None of the Exculpated Parties shall have or incur any liability to

any Holder of a Claim or Interest, or other party in interest, or any of their respective members,

officers, directors, employees, advisors, professionals, attorneys or agents or any of their

successors and assigns, with respect to any Exculpated Claim, including, without limitation, any

act or omission in connection with, related to, or arising out of, in whole or in part, the Debtors’

Chapter 11 Cases, except for their willful misconduct or gross negligence as determined by a


                                                38
     Case 8-18-71748-ast        Doc 701      Filed 02/26/19     Entered 02/26/19 15:15:55




Final Order of a court of competent jurisdiction, and, in all respects, the Exculpated Parties shall

be entitled to rely upon the advice of counsel with respect to their duties and responsibilities

under the Plan.

       23.     Injunction. Except with respect to (i) any adversary proceedings brought by the

Debtors that are pending as of the Effective Date, including, but not limited to, the Noteholder

Litigation, Parmar Litigation, and Robinson Brog Litigation; (ii) the Destra State Court

Litigation (as defined in the Disclosure Statement) or any other litigation involving the assets

that are the subject of those litigations; and (iii) the understandings described in that certain

Protocol described at D.I. 284, from and after the Effective Date, all persons who have held,

hold or may hold Claims against or Interests in the Debtors are permanently enjoined from

commencing or continuing in any manner, any cause of action released or to be released

pursuant to the Plan or this Confirmation Order.

                From and after the Effective Date, to the extent of the releases and exculpation

granted in the Plan, the Releasing Parties shall be permanently enjoined from commencing or

continuing in any manner against the Released Parties and the Exculpated Parties and their assets

and properties, as the case may be, any suit, action or other proceeding, on account of or

respecting any claim, demand, liability, obligation, debt, right, cause of action, interest or remedy

released or to be released pursuant to the Plan.

                Except as otherwise expressly provided in the Plan, the Plan Supplements or

related documents, or for obligations issued pursuant to the Plan, all persons who have held, hold

or may hold Claims or Interests that have been released, discharged, or are subject to

exculpation, are permanently enjoined, from and after the Effective Date, from taking any of the

following actions: (a) commencing or continuing in any manner any action or other proceeding


                                                   39
     Case 8-18-71748-ast        Doc 701      Filed 02/26/19     Entered 02/26/19 15:15:55




of any kind on account of or in connection with or with respect to any such Claims or Interests;

(b) enforcing, attaching, collecting or recovering by any manner or means any judgment, award,

decree or order against such persons on account of or in connection with or with respect to any

such Claims or Interests; (c) creating, perfecting or enforcing any encumbrance of any kind

against such persons or the property or estates of such persons on account of or in connection

with or with respect to any such Claims or Interests; and (d) commencing or continuing in any

manner any action or other proceeding of any kind on account of or in connection with or with

respect to any such Claims or Interests released, settled or discharged pursuant to the Plan.

                The rights afforded in the Plan and the treatment of all Claims or Interests therein

shall be in exchange for and in complete satisfaction of all Claims or Interests of any nature

whatsoever, including any interest accrued on Claims from and after the Petition Date, against

the Debtors or any of their assets, property or Estates. On the Effective Date, all such Claims

against the Debtors shall be fully released, and the Interests shall be cancelled (except as

otherwise expressly provided in the Plan).

       24.     Injunction Against Interference with the Plan. Upon entry of this Confirmation

Order, all Holders of Claims and Interests, the Debtors, and other parties in interest, along with

their respective present or former employees, agents, officers, directors, or principals, shall be

enjoined from taking any actions to interfere with the Debtors’, the Liquidating Trust’s, the

Liquidating Trustee’s, and their respective affiliates’, employees’, advisors’, officers’ and

directors’, and agents’ implementation or consummation of the Plan.

       25.     Release of Liens. Except as otherwise provided in the Plan and this Confirmation

Order, or in any contract, instrument, release or other agreement or document created pursuant

to the Plan, on the Effective Date and concurrently with the applicable Distributions made


                                                40
    Case 8-18-71748-ast         Doc 701     Filed 02/26/19     Entered 02/26/19 15:15:55




pursuant to the Plan and, in the case of a Secured Claim, satisfaction in full of the portion of the

Secured Claim that is Allowed as of the Effective Date, all mortgages, deeds of trust, Liens,

pledges or other security interests against any property of the Estates shall be fully released and

discharged. The provisions of this Order authorizing the release of record of existing liens shall

be self-executing, and none of the Debtors nor any other party shall be required to execute or

file releases, termination statements, assignments, cancellations, consents or other instruments

to effectuate or implement the release provisions hereof. Each and every federal, state, and

local governmental agency or department is hereby authorized and directed to accept a copy of

this Confirmation Order as evidence of such release.

      26.     Corporate Action. Upon the Effective Date, all actions contemplated by the Plan

shall be deemed authorized and approved in all respects (whether to occur before, on or after the

Effective Date). All matters provided for in the Plan involving the corporate structure of the

Debtors, and any corporate action required by the Debtors in connection with the Plan shall be

deemed to have occurred and shall be in effect, without any requirement of further action by the

directors or officers of the Debtors.

      27.     Cancellation of Documents. On the Effective Date, except to the extent otherwise

provided in the Plan, any and all notes, instruments, debentures, certificates and other

documents evidencing Claims and Interests in the Debtors including, without limitation, the

Prepetition Credit Agreement shall be deemed inoperative and unenforceable against the

Debtors and the Debtors shall have no continuing obligations thereunder; provided, however,

that (i) the Prepetition Credit Agreement shall continue in effect for purposes of allowing the

Secured Lenders holding the Allowed Secured Lender Claim and Allowed Secured Lender

Deficiency Claim to receive Distributions under the Plan and (ii) the Prepetition Credit


                                                41
    Case 8-18-71748-ast        Doc 701     Filed 02/26/19      Entered 02/26/19 15:15:55




Agreement shall remain operative and enforceable with respect to any Person, other than the

Debtors, which has rights and/or obligations thereunder.

      28.      Dissolution of the Debtors. On the Effective Date and upon the Debtors causing

the Liquidating Trust Assets to be transferred to the Liquidating Trust in accordance with

section 6.3 of the Plan, the Debtors shall have no further duties or responsibilities in connection

with implementation of the Plan. Upon entry of a final decree closing the Debtors’ Chapter 11

Cases, the Debtors shall be deemed dissolved for all purposes in accordance with applicable

state law without the need to take any further action or file any plan of dissolution, notice, or

application.

      29.      Preservation of Causes of Action of the Debtors. In accordance with section

1123(b) of the Bankruptcy Code, and except where such Causes of Action have been expressly

released (including, pursuant to the releases by the Debtors and exculpation provisions provided

in the Plan), the Liquidating Trustee shall retain and may enforce all rights to commence and

pursue, as appropriate, any and all Causes of Action, including, but not limited to, any claims

that are the subject of the Parmar Litigation, Noteholder Litigation and the Robinson Brog

Litigation, whether arising before or after the Petition Date, and the Liquidating Trustee’s rights

to commence, prosecute or settle such Causes of Action shall be preserved notwithstanding the

occurrence of the Effective Date. The Liquidating Trustee may pursue such Causes of Action,

as appropriate, in accordance with the best interests of the Creditors and Beneficiaries. No

Person may rely on the absence of a specific reference in the Plan or the Disclosure

Statement to any Cause of Action against them as any indication that the Debtors or

Liquidating Trustee, as applicable, will not pursue any and all available Causes of Action

against them. Except with respect to Causes of Action as to which the Debtors and Liquidating


                                               42
    Case 8-18-71748-ast         Doc 701      Filed 02/26/19      Entered 02/26/19 15:15:55




Trustee have released any Person or Person on or before the Effective Date, the Debtors (pre-

Effective Date) and Liquidating Trustee (post-Effective Date), as applicable, expressly reserve

all rights to prosecute any and all Causes of Action against any Person, except as otherwise

expressly provided in the Plan.

      30.     Preservation of Rights Under Rule 2004. The Liquidating Trustee shall have the

right to seek the examination of any Person pursuant to Bankruptcy Rule 2004.

      31.     Conditions to Effective Date. The Plan shall not become effective unless and

until the conditions set forth in Section 10.2 of the Plan have been satisfied. In the event that

one or more of the conditions specified in Section 10.2 of the Plan have not been satisfied, the

Plan shall be null and void in all respects and nothing in the Plan or Disclosure Statement shall,

(i) constitute a waiver or release of any claims by or Claims against the Debtors; (ii) prejudice

in any manner the rights of the Debtors, any Holders of Claims or Interests or any other Person;

or (iii) constitute an admission, acknowledgement, offer or undertaking by the Debtors, any

Holders or any other Person in any respect.

      32.     Retention of Jurisdiction. Notwithstanding the entry of this Confirmation Order

or the occurrence of the Effective Date, pursuant to Section 13 of the Plan and sections 105 and

1142 of the Bankruptcy Code, the Bankruptcy Court shall retain and have exclusive jurisdiction

over any matters arising under the Bankruptcy Code, arising in or related to the Chapter 11

Cases or the Plan, or that relates to the matters set forth in Section 13 of the Plan.

      33.     Payment of Statutory Fees and Filing of Quarterly Reports. All fees then due and

payable pursuant to 28 U.S.C. § 1930 shall be paid on the earlier of when due or the Effective

Date by the Debtors. After the Effective Date, the Liquidating Trust shall be liable for payment

of any such fees until entry of final decrees closing the Chapter 11 Cases. The Liquidating


                                                 43
    Case 8-18-71748-ast         Doc 701      Filed 02/26/19     Entered 02/26/19 15:15:55




Trustee shall be responsible for the filing of quarterly disbursement reports with the United

States Trustee within twenty (20) days of the end of each calendar quarter.

      34.       Dissolution of the Creditors’ Committee. On the Effective Date, the Committee

shall dissolve and the members thereof shall be released and discharged from all rights and

duties from or related to the Debtors’ Chapter 11 Cases, except with respect to Professional fee

applications.

      35.       Documents and Instruments. Each federal, state, commonwealth, local, foreign,

or other governmental agency is hereby authorized to accept any and all documents and

instruments necessary or appropriate to effectuate, implement or consummate the transactions

contemplated by the Plan and this Confirmation Order.

      36.       Exemption from Certain Taxes. To the fullest extent permitted under section

1146(a) of the Bankruptcy Code, the issuance, transfer or exchange of any security under or

pursuant to the Plan, and the execution, delivery, or recording of any instrument of transfer

under or pursuant to the Plan, and the revesting, transfer, or sale of any property of or to the

Liquidating Trust, shall not be taxed under any state or local law imposing a stamp tax, transfer

tax, or similar tax or fee. Consistent with the foregoing, each recorder of deeds or similar

official for any county, city or other Governmental Unit in which any instrument hereunder is to

be recorded shall, pursuant to the Confirmation Order, be ordered and directed to accept such

instrument, without requiring the payment of any documentary stamp tax, deed stamps, stamp

tax, transfer tax, mortgage recording tax, intangible tax, or similar tax.

      37.       The Automatic Stay. The stay in effect in these Chapter 11 Cases pursuant to

sections 105 or 362(a) of the Bankruptcy Code shall continue to be in effect until the Effective

Date, and at that time shall be dissolved and of no further force of effect, subject to the


                                                44
    Case 8-18-71748-ast       Doc 701      Filed 02/26/19     Entered 02/26/19 15:15:55




injunctions set forth in the Plan, this Confirmation Order, and/or sections 524 and 1141 of the

Bankruptcy Code; provided, however, that nothing herein shall bar the filing of financing

documents (including Uniform Commercial Code financing statements, security agreements,

leases, mortgages, trust agreements, and bills of sale) or the taking of such actions as are

necessary to effectuate the transactions specifically contemplated by the Plan or by this

Confirmation Order prior to the Effective Date.

      38.     Preservation of Privilege and Defenses.       No action taken by the Debtors in

connection with the Plan shall be (or be deemed to be) a waiver of any privilege or immunity of

the Debtors, as applicable, including any attorney-client privilege or work-product privilege

attaching to any documents or communications (whether written or oral). Notwithstanding the

Debtors providing any privileged information to the Liquidating Trustee, the Liquidating Trust,

or any party or Person associated with the Liquidating Trust, such privileged information shall

be without waiver in recognition of the joint and/or successorship interest in prosecuting any

Claim or Cause of Action on behalf of the Estates and shall remain privileged.

      39.     Conflicts Between Confirmation Order and Plan.           The provisions of this

Confirmation Order and the Plan shall be construed in a manner consistent with each other so as

to effect the purpose of each; provided, however, that, if there is determined to be any

inconsistency between any Plan provision and any provision of this Confirmation Order that

cannot be so reconciled, then solely to the extent of such inconsistency, the provisions of this

Confirmation Order shall govern and any provision of this Confirmation Order shall be deemed

a modification of the Plan and shall control and take precedence.




                                              45
    Case 8-18-71748-ast          Doc 701      Filed 02/26/19      Entered 02/26/19 15:15:55




       40.     Provisions of Plan and Confirmation Order Nonseverable and Mutually

Dependent. The provisions of the Plan and this Confirmation Order, including the findings of

fact and conclusions of law set forth herein, are nonseverable and mutually dependent.

       41.     Reversal/Stay/Modification/Vacatur of Confirmation Order. If any or all of this

Confirmation Order are hereafter reversed, modified, vacated, or stayed by subsequent order of

this Bankruptcy Court or any other court, such reversal, stay, modification, or vacatur shall not

affect the validity or enforceability of any act, obligation, indebtedness, liability, priority, or lien

incurred or undertaken by the Liquidating Trustee, as applicable, pursuant to, or in reliance on,

this Confirmation Order prior to the effective date of such reversal, stay, modification, or

vacatur. Notwithstanding any such reversal, stay, modification, or vacatur of this Confirmation

Order, any act or obligation incurred or undertaken pursuant to, or in reliance on, this

Confirmation Order prior to the effective date of such reversal, stay, modification, or vacatur

shall be governed in all respects by the provisions of this Confirmation Order and the Plan or

any amendments or modifications thereto.

       42.     Governing Law. Unless a rule of law or procedure is supplied by federal law

(including the Bankruptcy Code and the Bankruptcy Rules) or unless otherwise specifically

stated, the laws of the State of New York, without giving effect to the principles of conflicts of

laws, shall govern the rights, obligations, construction, and implementation of the Plan and the

transactions consummated or to be consummated in connection therewith.

       43.     Applicable Non-Bankruptcy Law. Pursuant to sections 1123(a) and 1142(a) of

the Bankruptcy Code, the provisions of this Confirmation Order, the Plan and related

documents or any amendments or modifications thereto shall apply and be enforceable

notwithstanding any otherwise applicable non-bankruptcy law.


                                                  46
    Case 8-18-71748-ast        Doc 701     Filed 02/26/19     Entered 02/26/19 15:15:55




      44.     Effectiveness of All Actions. All actions authorized to be taken pursuant to the

Plan shall be effective on, prior to, or after, the Effective Date pursuant to this Confirmation

Order, without further application to, or order of, the Bankruptcy Court, or further action by the

respective officers or directors of the Debtors and with the effect that such actions has been

taken by unanimous action of such officers and directors.

      45.     Notice of Confirmation Order and Occurrence of Effective Date. In accordance

with Bankruptcy Rules 2002 and 3020(c), as soon as reasonably practicable after the Effective

Date, the Debtors shall serve notice of the entry of this Confirmation Order and the occurrence

of the Effective Date, substantially in the form annexed hereto as Exhibit B (the “Notice of

Confirmation and Effective Date”), to the United States Trustee, all parties that hold a Claim or

Interest in these Chapter 11 Cases, and any other party requesting notice under Bankruptcy Rule

2002. The Notice of Confirmation and Effective Date shall also be posted on the Debtors’ case

information website, available at https://dm.epiq11.com/orionhealthcorp. Such notice is hereby

approved in all respects and shall be deemed good and sufficient notice of entry of this

Confirmation Order and the occurrence of the Effective Date.

      46.     Substantial Consummation. On the Effective Date, the Plan shall be deemed to be

substantially consummated under sections 1101 and 1127(b) of the Bankruptcy Code.

      47.     No Waiver. The failure to specifically include any particular provision of the

Plan in this Confirmation Order will not diminish the effectiveness of such provision nor

constitute a waiver thereof, it being the intent of this Bankruptcy Court that the Plan is

confirmed in its entirety and incorporated herein by this reference.

      48.     Waiver of Stay. The stay of this Confirmation Order provided by any Bankruptcy

Rule (including, without limitation, Bankruptcy Rules 3020(e), 6004(h), and 6006(d)) is hereby


                                               47
    Case 8-18-71748-ast       Doc 701     Filed 02/26/19     Entered 02/26/19 15:15:55




waived. This Confirmation Order shall be effective and enforceable immediately upon its entry

by the Bankruptcy Court.

      49.     Release of Adequate Assurance Deposits.        Pursuant to that Final Order (I)

Authorizing the Debtors’ Proposed Form of Adequate Assurance of Payment, (II) Establishing

Procedures for Resolving Objections by Utility Companies, and (III) Prohibiting Utility

Companies from Altering, Refusing, or Discontinuing Services [D.I. 94] (the “Utilities Order”),

the Debtors are holding certain funds as Adequate Assurance Deposits in Utility Deposit

Accounts (as such terms are defined in the Utilities Order). In accordance with the Utilities

Order, the Debtors are authorized to release the funds held in the Utility Deposit Accounts into

their general operating account upon the occurrence of the Effective Date.




                                                            ____________________________
Dated: February 26, 2019                                             Alan S. Trust
       Central Islip, New York                              United States Bankruptcy Judge
                                              48
